

116 HRES 861 IH: Supporting the role of the United States in helping save the lives of children and protecting the health of people in poor countries with vaccines and immunization through the GAVI Alliance.
U.S. House of Representatives
2020-02-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 861IN THE HOUSE OF REPRESENTATIVESFebruary 21, 2020Ms. McCollum (for herself, Mrs. Brooks of Indiana, Ms. Lee of California, Mr. Fitzpatrick, Mr. Smith of Washington, and Mr. Yoho) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting the role of the United States in helping save the lives of children and protecting the health of people in poor countries with vaccines and immunization through the GAVI Alliance.Whereas, prior to 2000, the distribution of and the resources for vaccines for children in the developing world were declining, immunization rates were stagnant or decreasing, and nearly 10,000,000 children died each year before reaching their 5th birthday;Whereas, prior to 2000, it was common for new lifesaving vaccines to take up to 15 years to be introduced in the world’s poorest countries;Whereas access to routine immunization and vaccines protects children from deadly but preventable disease and contributes to national economic growth and poverty reduction by ensuring people live longer, healthier, and more productive lives;Whereas, in 2000, the Bill & Melinda Gates Foundation, the United States, the United Nations Children’s Fund, the World Health Organization, the World Bank, government donors, developing countries, the private sector (including the vaccine industry), faith-based organizations, civil society, and other partners joined forces to create a public-private partnership called the Global Fund for Children’s Vaccine (now the GAVI Alliance) in order to expand access to new and underused vaccines and support the introduction and scaleup of these vaccines into routine immunization systems in the world’s poorest countries;Whereas, since 2000, with support from the United States, and other donors and partners, the GAVI Alliance has supported country-led vaccine initiatives in 73 countries to support the immunization of more than 760,000,000 additional children and will avert an estimated 13,000,000 deaths in the world’s poorest countries;Whereas the financing of vaccines by the GAVI Alliance has been a major factor in reducing the number of deaths due to vaccine preventable disease by as much as 70 percent since 2000;Whereas country ownership and sustainability are at the core of the GAVI Alliance model, which requires GAVI-eligible countries to contribute domestic financing to a portion of their vaccine costs and directly invest in immunizing their children;Whereas 73 developing countries working with the GAVI Alliance have cofinanced new and underused vaccines supported by the GAVI Alliance, more than 18 countries will have transitioned from GAVI support by the end of 2020, and a further 10 countries (40 percent of the original set of GAVI-eligible countries) are projected to transition during GAVI’s next strategic cycle between 2021 and 2025, moving toward fully funding their immunization programs; Whereas the GAVI Alliance has transformed the market for vaccines by matching pooled demand from developing countries with secure, predictable financing to make vaccines more affordable and supply more reliable, which will result in savings of over $900,000,000 from 2021 to 2025, and encouraging research and development of new vaccines;Whereas the GAVI Alliance has played a critical role in increasing the number of global vaccine manufacturers selling to the world’s poorest countries from 5 in 2001 to 17 in 2018;Whereas the GAVI Alliance is poised to provide the most comprehensive package of support in the 2021–2025 period by financing and delivering 18 vaccines to the world’s poorest countries;Whereas the GAVI Alliance collaborates with the Global Polio Eradication Initiative on the final push to end polio, strengthening and bringing the inactivated polio vaccine into routine immunization programs;Whereas strong programs in health systems are needed to implement additional polio protection;Whereas the GAVI Alliance has made significant progress in supporting the development and stockpiling of an effective vaccine to combat Ebola;Whereas the GAVI Alliance is participating in efforts to test and implement an effective vaccine to prevent malaria, a disease that kills more than 500,000 children a year;Whereas the GAVI Alliance supports the strengthening of health systems to ensure effective immunization and health services;Whereas even with significant progress in increasing immunization coverage through the GAVI Alliance support, 19,400,000 children annually in lower income countries still miss out on a full course of the most basic vaccines;Whereas the cumulative effects of population growth, displacement, and increasing fragility, coupled with those of recurrent disease outbreaks, are threatening hard-won gains and increase the risk of backsliding;Whereas outbreaks risk jeopardizing the achievements of national routine immunization programs, and given the enormous increase in human mobility, threaten global health security;Whereas vaccines are widely regarded as a high-impact, evidence-based intervention and are known as one of the best buys in global health and recognized as one of the most efficient, cost-effective, and successful health initiatives in history;Whereas the prevention of infectious disease through immunization in GAVI-eligible countries provides protection and health security in the United States;Whereas United States investment in the GAVI Alliance complements and enhances the effectiveness of other United States investments in global health, particularly in child survival;Whereas the GAVI Alliance is committed to working with partners, including United States bilateral programs run by the United States Agency for International Development and the Centers for Disease Control and Prevention to ensure children in developing nations have access to vaccines and immunizations;Whereas access to vaccines is an essential part of ending preventable childhood deaths and preventing other fatal diseases;Whereas, in August 2019, the GAVI Alliance called on donors to support an ambitious plan to immunize an additional 300,000,000 children against potentially fatal diseases between 2021 and 2025, and save an additional 7,000,000 to 8,000,000 lives;Whereas GAVI-eligible countries are expected to contribute $3,600,000,000 of their own domestic funding toward their vaccine programs in the GAVI Alliance’s 2021–2025 strategic period, more than doubling their funding from the $1,600,000,000 contributed during the 2015–2020 period;Whereas the third GAVI replenishment conference will be held in June 2020 hosted by the United Kingdom to obtain funding commitments to support the organization’s programs from 2021 to 2025;Whereas the GAVI Alliance needs donors to invest at least an additional $7,400,000,000 for its third replenishment cycle to support developing countries’ immunization programs from 2021 to 2025;Whereas the United States has consistently supported the goal of saving lives by contributing to the GAVI Alliance to meet its projected replenishment and program goals;Whereas the United States has made contributions to the GAVI Alliance in the amount of $290,000,000 in each of fiscal years 2018 and 2019, and has appropriated this amount for fiscal year 2020;Whereas with this support and support from other donors, the GAVI Alliance will have contributed to saving more than 20,000,000 lives by the end of 2025 and unlocked between $80,000,000 to $100,000,000 in economic benefits through health care savings and productivity gains; andWhereas a strong commitment from the United States remains necessary to ensure predictability and stability to the vaccine market, to enable strong global health security efforts, spur confidence in GAVI-eligible countries, and encourage continued innovative vaccine-related approaches: Now, therefore, be itThat the House of Representatives—(1)affirms the United States continued support for the purchase of vaccines for developing countries through the GAVI Alliance as a cost-effective, efficient means to reduce mortality and as a critical component of meeting the United States goal to end preventable maternal and child deaths;(2)supports the principles and goals of the GAVI Alliance to—(A)introduce and scale up immunization;(B)improve sustainability of immunization programs;(C)ensure healthy markets for vaccines and related products; and(D)strengthen health systems to increase equity in immunization;(3)recognizes that the United States Government support to the GAVI Alliance is a critical component to ensuring health security in the United States;(4)encourages the continued use of United States Agency for International Development maternal and child health and Centers for Disease Control and Prevention global immunization resources to strengthen local public health capacity to introduce and sustain new and underutilized vaccines, that are supported by the GAVI Alliance, through routine immunization systems;(5)recognizes the need for multiyear pledges from the United States to allow GAVI to maximize its impact to provide lifesaving vaccines and to leverage contributions from other countries and donors; and(6)encourages continued commitment and investment at least at the current appropriated funding level by the United States Government to the GAVI Alliance in the 2021–2025 GAVI Alliance strategic period in order to ensure that lives are protected and saved through access to vaccines and immunizations.